98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gerardo TAPIA-FIERROS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70274.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1996.*Decided Oct. 11, 1996.

1
Petition to Review a Decision of the Immigration and Naturalization Service, INS No. Ano-rhk-srk.

INS

2
DISMISSED.


3
Before:  BEEZER and THOMPSON, Circuit Judges, and GONZALEZ**, District Judge.


4
ORDER***


5
This appeal is dismissed for lack of jurisdiction, on the authority of  Duldulao v. INS, 90 F.3d 396 (9th Cir.1996).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Irma E. Gonzalez, United States District Judge for the Southern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3